Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group II, claims 1-6 and 11-16 in the reply filed on June 30th, 2022 is acknowledged. Non-elected invention of Group I, claims 7-10 and 17-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group II, claims 1-6 and 11-16 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 15th, 2021 and February 28th, 2022 have been considered by the examiner.

Drawings
The drawings filed on 08/04/2020 are objected.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature: “a driving circuit layer” in claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1. 3-5, 11, 13-14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yi (US 2019/0157371, hereinafter as Yi ‘371).
Regarding Claims 1 and 11, Yi ‘371 teaches a manufacturing method of a display panel, comprising following steps: providing a substrate and forming a driving circuit layer (or TFT array layer) on the substrate (100; [0051]); 
forming a first type of anode (Fig. 3, (221); [0046]) and a second type of anode (Fig. 3, (211); [0046]) on the driving circuit layer, wherein a material of the first type of anode is a transparent material (light-transmissive), a material of the second type of anode is a non-transparent material (reflective), and the first type of anode is disposed adjacent to the second type of anode (see Fig. 3); 
forming a light-emitting layer (203; [0050]) on the first type of anode and the second type of anode; and 
forming a first type of cathode (222; [0046]) and a second type of cathode (212; [0046]) on the light-emitting layer, wherein a material of the first type of cathode is a non-transparent material (reflective), a material of the second type of cathode is a transparent material (light-transmissive), the first type of cathode corresponds to the first type of anode, and the second type of cathode corresponds to the second type of anode (see Fig. 3).  

Regarding Claims 3 and 13, Yi ‘371 teaches the step 2of forming the first type of anode and the second type of anode on the driving circuit layer, wherein the material of the first type of anode (221) is the transparent material (light-transmissive), the material of the second type of anode (211) is the non-transparent material (reflective), and the first type of anode is disposed adjacent to the second type of anode, comprises: forming the first type of anode and the second type of anode on the driving circuit layer respectively by masks in two vacuum evaporation processes (see para. [0047]).  

Regarding Claims 4 and 14, Yi ‘371 teaches forming the first type of anode (221) and the second type of anode (211) on the driving circuit layer simultaneously by a graytone mask or a halftone mask in a same vacuum evaporation process (see para. [0047]).  

Regarding Claims 5 and 15, Yi ‘371 teaches the step of forming the first type of cathode 9222) and the second type of cathode (212) on the light-emitting layer (203), wherein the material of the first type of cathode is the non-transparent material (reflective), the material of the second type of cathode is the transparent material (light-transmissive), the first type of cathode corresponds to the first type of anode, and the second type of cathode corresponds to the second type of anode, comprises: forming the first type of cathode and the second type of cathode on the light-emitting layer respectively by masks in two vacuum evaporation processes (see para. [0048]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘371 as applied to claim 1 above, and further in view of Yan (US 2017/0162606, hereinafter as Yan ‘606)
Regarding Claims 2 and 12, Yi ‘371 teaches is shown to teach all the features of the claim with the exception of explicitly the limitations: “forming a light shielding layer, a buffer layer, and an active layer on the substrate in a stack; depositing a first metal layer on the active layer and patterning the first metal layer to form a gate electrode; patterning to form a dielectric layer on the gate electrode, wherein the dielectric layer is provided with through-holes on the active layer; and patterning to form a source electrode and a drain electrode on the through-holes”.  
However, Yan ‘606 teaches forming a light shielding layer (Fig. 9A, (14); [0018]), a buffer layer (15; [0018]), and an active layer (17; [0018]) on the substrate  (13; [0018]) in a stack; depositing a first metal layer (21; [0019]) on the active layer and patterning the first metal layer to form a gate electrode; patterning to form a dielectric layer on the gate electrode, wherein the dielectric layer (Fig. 9F, (23); [0020]) is provided with through-holes on the active layer; and patterning to form a source electrode (29L1; [0021]) and a drain electrode (29L2; [0021]) on the through-holes..
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yi ‘371 by forming a light shielding layer, a buffer layer, and an active layer on the substrate in a stack; depositing a first metal layer on the active layer and patterning the first metal layer to form a gate electrode; patterning to form a dielectric layer on the gate electrode, wherein the dielectric layer is provided with through-holes on the active layer; and patterning to form a source electrode and a drain electrode on the through-holes in order to improve the light transmittance of the array substrate structure (see para. [0025]) for the purpose of providing a more efficiency light emitting diode device as suggested by Yan ‘606.

Regarding Claims 6 and 16, Yi ‘371 teaches the step of forming the first type of cathode (222) and the second type of cathode (212) on the light-emitting layer (203), wherein the material of the first type of cathode is the non-transparent material (reflective), the material of the second type of cathode is the transparent material (light-transmissive), the first type of cathode corresponds to the first type of anode (221), and the second type of cathode corresponds to the second type of anode (211), comprises: forming the first type of cathode and the second type of cathode on the driving circuit layer simultaneously by a graytone mask or a halftone mask in a same 3vacuum evaporation process (see para. [0047]).
Furthermore, it has been held to be within the general skill of a worker in the art to form the first type of cathode and the second type of cathode on the driving circuit layer simultaneously by a graytone mask or a halftone mask in a same 3vacuum evaporation process on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to perform the process of forming the first type of cathode and the second type of cathode on the driving circuit layer simultaneously by a graytone mask or a halftone mask in a same 3vacuum evaporation process when this allows a good flow with the other steps in the fabrication process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Nie et al. (US 2019/0013377 A1)			
Im (US 2018/0190748 A1)
Cho et al. (US 2016/0181563 A1)		
Bae et al. (US 2016/0163992 A1)
Kim et al. (US 2015/0123084 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829